     Case: 4:20-cv-00064-DMB-JMV Doc #: 15 Filed: 04/24/20 1 of 1 PageID #: 134


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

TEMPLE BAPTIST CHURCH, et al.                                                    PLAINTIFFS

V.                                                                NO. 4:20-CV-64-DMB-JMV

CITY OF GREENVILLE, et al.                                                     DEFENDANTS


                                           ORDER

       On April 10, 2020, Temple Baptist Church and its pastor, Arthur Scott, filed an emergency

motion for a temporary restraining order seeking to prohibit enforcement of the City of

Greenville’s ordinance against the church’s Wednesday and Sunday drive-in church services.

Doc. #5. Because the plaintiffs have filed a notice withdrawing their emergency motion, see Doc.

#14, the emergency motion [5] shall be TERMINATED by the Clerk of the Court.

       SO ORDERED, this 24th day of April, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
